DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/14/21.
Claim Objections
Claim 3 is objected to because of the following informalities:  the limitation of “value” at line 4, appears to be a typographical error of “valve”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: metering devices in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant discloses (paragraph 25, line 8) that the corresponding structure of the metering devices are expansion valves. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claimed subject matter of “enhance vapor injection (EVI) heat pump” is not described in the specification.  It appears in the specification that the applicant describes  an EVI loop but not an EVI heat pump.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 13, the limitation of “an enhanced vapor injection heat pump coupled to the compressor and the plurality of coils” renders the scope of the claim indefinite since a heat pump is known in the art to comprises a compressor, evaporator and a condenser, it is not clear whether applicant is claiming that the compressor and the plurality of coils are additional to the EVI heat pump or the compressor, and the plurality coils are part of the EVI heat pump.  
Claim 23 recites the limitation "the intake air duct" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 23 are further rejected as can be best understood by the examiner in which the compressor and a plurality of coils are part of the heat pump. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,9,10,15,16,17,18,19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20140245770A1) in view of Pannell (US 2007/0295017A1). Chen discloses (figures 1-4) a system for providing heating, cooling and hot water comprising a water tank configured to hold water within a space; a refrigeration system (100) thermally-coupled to water tank (paragraphs 35 and 37) via a heat exchanger (190), the refrigeration system comprising a compressor (160) configured to compress a refrigerant; a plurality of coils comprising an interior coil (180) for thermally coupling the refrigerant to an interior of the enclosed space; and an exterior coil (170) for thermally coupling the refrigerant to an exterior of the space; a plurality of valves (140,150) configured to selectively enable refrigerant flow through respective coils of the plurality of coils and the heat exchanger (190); and a plurality of refrigerant lines (101,102,,104,105,106,107,108,109,110), selectively fluidly coupling the compressor (160), the plurality of coils (170,180), the heat exchanger (190), and the plurality of valves (140,150); and a controller (130) communicatively coupled to the plurality of valves and configured to operate the system in a plurality of modes (paragraph 44), comprising a cooling and hot water mode for concurrently cooling the interior of the vehicle and heating water within the water tank (step 401, figure 4); and a heating and hot water mode for concurrently heating the interior of the vehicle and heating water within the water tank ( step 404,figure 4). Regarding claim 1, Chen does not disclose that the system is for providing heating, cooling and hot water within a vehicle.  Pannell discloses an (figures 1-3 and 5) a recreation vehicle that has a heat pump and water heater system for providing cooling, heating and hot water within a vehicle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Pannell’s teaching in Chen’s device for a purpose of providing heating, cooling and hot water within the vehicle.  
 Regarding claim 2, Chen further discloses (figure 4) that the modes further comprising a cooling mode for cooling an interior without heating the water (step 405); a heating mode for heating an interior of the space without heating the water (step 406); and a hot water mode for heating water within the water tank without heating or cooling interior of the vehicle (step 402). Regarding claim 3, Chen further disclose (figure 2 and paragraph 74) that the plurality of valves comprises a first four-way valve (140) selectively coupling the compressor (160), the interior coil (180), and a second four-way valve (bypass valve, see paragraph 74, lines 7-11, page 12) selectively fluidly coupling the first four-way value (140), the compressor (160), the exterior coil (180), and the heat exchanger (190) (since the first and second four way valves are in same closed loop with other components such as compressor, heat exchanger, interior and the exterior coil, they are all fluidly connecting together and work selectively according to the modes)
Regarding claim 9, Chen further discloses (figure 2) that the exterior coil (170) is configured to transfer heat between external environs of the space and the refrigerant (paragraph 32); and wherein the interior coil is configured to transfer heat between the interior of the space and the refrigerant (paragraph 32).  Regarding claim 10, Chen further discloses (figure 2) a first fan (178) coupled to the exterior coil and a second fan (188) coupled to the interior coil, the first and second fans positioned and configured to selectively cause air to flow across the respective coils (170,180).  Regarding claim 15, Chen further discloses (figure 2) a plurality of metering devices (expansion valves 175, 185, 112th sixth paragraph has been invoked) fluid coupled to the plurality of coils (170,180), which is configured to meter respective amounts of refrigerant entering the plurality of coils (170,180).  Regarding claim 16, Chen further discloses (figure 2, paragraph 48) a refrigerant storage component (accumulator 120) for storing excess refrigerant. Regarding claim 17, Chen further discloses (figure 2 and paragraph 40) one or more check valves (paragraph 40) fluidly coupled to the compressor (160) and the plurality of valves (140,150), and configured to inhibit reverse flow of the refrigerant (the check valve is for preventing back flow, according to Merriam Webster). Regarding claim 18, Chen further discloses (figure 2) the plurality of valves comprise a reversing valve (140) fluidly coupled to the compressor (160) and configured to selective change the direction of the refrigerant flow in accordance with changing between heating and cooling modes (paragraph 90).  Regarding claim 19, Chen further comprises (figure 2) a water pump  (198) coupling the water tank and the heat exchanger (190), the water pump (198) configured to pump water from the water tank to the heat exchanger. 
 Regarding claim 21, Chen further discloses (paragraph 60) that the controller (130) is communicatively coupled to the compressor (160) the water pump (198) and a plurality of fans (178,188). 
Claim 13,14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Pannell and further in view of Vehr et al. (US 2018/0001731A1). Regarding claim 13,  Chen and Pannel substantially discloses all of applicant’s claimed invention has discussed above except for the limitation that the system further comprises enhanced vapor injection heat pump fluidly coupled to the compressor and the plurality of coils.  Vehr discloses (figure 3 and paragraph 99 and 100) that a refrigeration system further comprises an EVI heat pump (232,240) coupled to the refrigeration system (124) including  the compressor, evaporator and condenser for a purpose of increasing capacity and efficiency of the refrigeration system.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Vehr’s teaching in the combination device of Chen and Pannell for a purpose of increasing capacity and efficiency of the refrigeration system.  Regarding claim 14, Chen and Pannell substantially disclose all of applicant’s claimed invention as discussed above except for the limitation of a direr unit fluidly coupled to the plurality of coils and configured to absorb moisture from the refrigerant.  Vehr discloses (figure 3 and paragraph 98) a refrigeration system that has a filter drier (228) within the system for a purpose of removing moisture and debris from the refrigerant.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Vehr’s teaching in the combination device of Chen and Pannell for a purpose of removing moisture and debris from the refrigerant.  Regarding claim 20, Chen and Pannel does not disclose that the compressor is an electrically driven compressor.  Vehr discloses (figure 3 and paragraph 98) a refrigeration system that has a compressor (204) driven by an electric motor (216) for a purpose of driving a pump to compress the refrigerant.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Vehr’s teaching in the combination device of Chen and Pannell for a purpose of driving a pump to compress the refrigerant. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Pannell and further in view of Wu et al. (US 2007/0039336A1).  Regarding claim 12, Chen and Pannell substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the system comprises a flash tank fluidly coupled to the compressor and the plurality of coils. Wu discloses (figure 3 and paragraph 35) a vapor injection loop (20), including a flash tank (62), which converting a portion of the liquid refrigerant into vapor, fluidly coupled to the compressor (16) and heat exchangers (28,22) for a purpose of increasing the capacity and efficiency of the heat exchanger (paragraph 22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Wu’s teaching in the combination device of Chen and Pannell for a purpose of increasing the capacity and efficiency of the heat exchanger.  Regarding claim 13, Chen and Pannel substantially discloses all of applicant’s claimed invention has discussed above except for the limitation that the system further comprises enhanced vapor injection heat pump fluidly coupled to the compressor and the plurality of coils.  Wu discloses (figure 3 and paragraph 35) a vapor injection loop (20), including a flash tank (62), which converting a portion of the liquid refrigerant into vapor, fluidly coupled to the compressor (16) and heat exchangers (28,22) for a purpose of increasing the capacity and efficiency of the heat exchanger (paragraph 22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Wu’s teaching in the combination device of Chen and Pannell for a purpose of increasing the capacity and efficiency of the heat exchanger.  
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Pannell and further in view of Burk et al. (US 2001/0013409A1).  Regarding claim 11, Chen and Pannel substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that an exhaust vent positioned to exhaust air flowing across the exterior coil to an exterior of the vehicle.  Burk discloses an air conditioning system (figure 6) which can be used in a vehicle to conditioning the space within the vehicle, wherein an exhaust vent (17a) positioned to exhaust air flowing across the exterior coil (16) to an exterior of the vehicle for a purpose of exchanging heat between the refrigerant and the exhaust gas so that thermal energy of the exhaust gas can be used in the air conditioning system of the vehicle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Burk’s teaching in the combination device of Chen and Pannell for a purpose of exchanging heat between the refrigerant and the exhaust gas so that thermal energy of the exhaust gas can be used in the air conditioning system of the vehicle.  Regarding claim 22, Chen and Pannel substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that an intake air duct and an exhaust air duct coupled to the plurality of coils.  Burk discloses (figure 6) an air conditioning system which can be used in a vehicle to conditioning the space within the vehicle, wherein an intake air duct (12) and an exhaust air duct (17a) coupled to the plurality of coils (4,16) for a purpose of exchanging heat between the refrigerant and the supply air as well as the exhaust gas in the system.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Burk’s teaching in the combination device of Chen and Pannell for a purpose of exchanging heat between the refrigerant and the exhaust gas and the supply gas so that thermal energy of the exhaust gas and supply gas can be used in the air conditioning system of the vehicle.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Pannell and further in view of Isaji et al. (US 5,641,016).  Chen and Pannell substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the intake air duct includes a first inlet positioned to intake return air from an interior of the vehicle and a second inlet positioned to intake fresh air from an exterior of the vehicle.  Isaji discloses (figure 1) and air conditioning system that is used for cooling a space of a vehicle that has a first inlet (7) positioned to intake return air from an interior of the vehicle and a second inlet (8) positioned to intake fresh air from an exterior of the vehicle for a purpose of allowing either returned air or fresh air to exchange heat with refrigerant within an evaporator (25) of the air conditioning system in the vehicle so that thermal energy can be transported within the system.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Isaji’s teaching in the combination device of Chen and Pannell for a purpose of allowing either returned air or fresh air to exchange heat with refrigerant within an evaporator (25) of the air conditioning system in the vehicle so that thermal energy can be transported within the air conditioning system.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either taken singularly or in combination fails to disclose the two four-ways valves arranged as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Munk et al. (US 2017/0067676A1) discloses a refrigerant charge management.
    Uselton (US 2012/0047930A1) discloses a dedicated water heater.
    Boyd et al. (US 5,727,396) discloses a method and apparatus for cooling gas engine driven heat pump.
    Cawley (US 5,269,153A) discloses an apparatus for controlling space heating.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/Examiner, Art Unit 3763